Title: George Jefferson to Thomas Jefferson, 27 June 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 27th June 1811
          
		   
		  
		  
		  
		   
		  I have sold your last 54 barrels of flour to Wm McKenzie at 8.½ & 9$. (5 barrels being fine only) on a credit of 60 days, his note to be endorsed by Jno Lesslie.—For the reasons before assigned you will be
			 pleased to consider this likewise as a Cash sale.
          I am Dear Sir Your Very humble servt
                  Geo. Jefferson
         